Citation Nr: 0312725	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to an increased rating for herpes simplex, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for status post 
arthroscopic partial meniscectomy of the right knee, 
currently evaluated as 10 percent disabling. 

(The issue of entitlement to an increased rating for herpes 
simplex will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to April 1986, 
and from April 1987 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's claim was previously before the Board, and in 
an August 1999 remand it was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

The Board notes that the veteran testified at a February 1998 
Travel Board hearing before a Member of the Board who is no 
longer employed at the Board.  Pursuant to 38 U.S.C.A. § 
7101(c), he is entitled to a hearing before the Board Member 
that will make the final determination in his claim.  In 
correspondence dated in September 2002, the veteran was 
notified of the date, time, and location of that additional 
hearing.  He did not report for the hearing and there are no 
other outstanding hearing requests of record.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for herpes simplex 
pursuant to 38 C.F.R. § 19.9(a)(2).  The Board notes that on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (DAV) held that 38 C.F.R. § 19.9(a)(2), 
allowing the Board to undertake action essential for a proper 
appellate decision, was invalid because it allowed the Board 
to consider additional evidence without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  While the Federal Circuit held that 
the Board's consideration of newly obtained evidence is 
contrary to the law, the mere act of obtaining such evidence 
has not been addressed.  DAV held that the Board may not 
initially decide a claim based on new evidence, absent a 
waiver.  However, the Board is not precluded from developing 
evidence with respect to an appealed claim, subject to the 
caveat that the Board may not adjudicate the claim based on 
the new evidence unless it obtains the appellant's waiver.  
See VAOPGCPREC 1-2003.  As such, when the requested 
development is completed, the Board will provide notice of 
the development as required by 38 C.F.R. § 20.903.  After 
giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1.  The veteran's right knee is not shown to have moderate 
subluxation or lateral instability, limitation of flexion to 
30 degrees, or limitation of extension to 15 degrees, or 
arthritis with painful or limited motion.  

2.  The objective evidence of record does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability so as to render impractical the application 
of the regular schedular standards.





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation in excess 
of 10 percent for status post arthroscopic partial 
meniscectomy of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
right knee disability.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in March 1997 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 1997 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1998 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in August 2000.  The Board finds that all known 
and ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the February 1998 personal hearing; VA 
outpatient treatment records; and VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

The veteran is currently assigned a 10 percent disability 
rating for right knee symptomatology contemplated by the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
See 38 C.F.R. § 4.59.  He contends that his right knee 
disability is more disabling than currently evaluated and he 
has appealed for an increased rating.  

Under Diagnostic Code 5257, the schedular criteria 
contemplate a 10 percent disability rating for slight 
impairment of a knee manifested by recurrent subluxation or 
lateral instability.  A 20 percent disability rating is 
warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  See 38 
C.F.R. § 4.71a (2002).

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Id. 

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).  Degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Throughout the veteran's VA outpatient treatment and VA 
examinations, he complained of right knee pain with some 
instability.  In January 1997, the veteran reported two weeks 
of "giving way."  The examiner reported that an X-ray had 
shown mild, lateral degenerative joint disease; the X-ray 
report was not included in the claims file.  In January 1998, 
the veteran again reported two instances in which his right 
knee had locked.  In August 2000, he complained of right knee 
pain with occasional locking, and an inability to run or jog.  
He did report that he could walk without problems and did not 
require a cane or brace for support.  Moreover, he stated 
that his right knee disability had not interfered with his 
teaching employment.  Upon physical examination, no swelling 
or deformity of the veteran's right knee was seen.  Range of 
motion revealed flexion from 0 to 110/140 degrees.  No 
evidence of crepitation was found and the examiner noted no 
additional loss of range of motion.  There was no weakened 
movement, excess fatigability, or incoordination, and the 
right knee was notably stable and without laxity.  An X-ray 
was "normal."  Ultimately, the veteran was diagnosed with a 
history of right knee trauma, status post arthroscopic 
surgery for cartilage tear.  In the examiner's opinion, it 
was noted that the right knee disability did not interfere 
with the veteran's employment. 

At his February 1998 personal hearing, the veteran stated 
that he could walk approximately one block prior to pain in 
his right knee.  He also reported difficulty kneeling down 
and climbing stairs.  At his November 1998 personal hearing, 
the veteran denied wearing a knee brace or taking medication 
for his right knee disability.  He reported some right knee 
instability and stated that he had fallen on one recent 
occasion.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's right knee disability.  As 
stated previously, the veteran is currently assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257 as the veteran's right knee 
disability is not shown to be manifested by "moderate" 
recurrent subluxation or lateral instability.  At the 
veteran's November 1998 personal hearing, he reported that he 
had instability of his right knee but did not state the 
frequency of his instability.  He reported one occasion in 
the prior four weeks in which he had fallen due to his right 
knee.  The August 2000 VA examination report noted that the 
veteran's right knee was stable and had no laxity.  Moreover, 
it was noted that the veteran could "walk without any 
problem," and did not need to use a cane or brace for 
support.  As such, the Board has been unable to identify 
evidence which indicates that the veteran's service-connected 
right knee disability, due to lateral instability or 
subluxation, is more than "mild" or that moderate 
disability is approximated.  The Board thus finds that an 
increased disability evaluation under the provisions of 
Diagnostic Code 5257 is not in order. 

An increased disability rating is also not warranted for the 
veteran's right knee disability under Diagnostic Codes 5260 
and 5261.  Range of motion for the veteran's right knee was 
examined in August 2000 and revealed flexion from 0 to 110 
degrees.  There is no evidence that the veteran's flexion has 
been limited to 30 degrees or that his extension has been 
limited to 15 degrees.  Moreover, with regard to these 
diagnostic codes, the Board has also considered whether the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2002) would 
afford the veteran a higher evaluation.  The Board finds, 
however, that the medical and other evidence of record does 
not support an increased evaluation for the disability even 
with consideration of those provisions.  DeLuca 
considerations do not apply to disabilities rated under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply).  Moreover, as to the diagnostic codes which 
contemplate limitation of motion of the leg, the Board notes 
that the most recent VA examination indicated that there was 
no objective evidence of weakened movement, excess 
fatigability, or incoordination.  The examiner did not report 
pain on motion, and there was no crepitation, swelling or 
deformity of the right knee.  Thus, a higher evaluation is 
not warranted with consideration of the DeLuca guidance.  

Moreover, the Board has considered whether the veteran's 
right knee disability warrants a separate additional rating 
under the provisions of VAOPGCPREC 9-98 or VAOPGCPREC 23-97.  
With respect to VA General Counsel's holding that a veteran 
who has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257 so long as 
the disability meets at least the zero percent rating for 
limitation of motion, the medical and other evidence does not 
show that the veteran's right knee limitation of motion meets 
the criteria for the minimum evaluation under Diagnostic 
Codes 5260 or 5261.  Range of motion testing revealed 
extension to 0 degrees and flexion to 110 degrees in August 
2000.  Moreover, although the Board notes the notation in 
1997 that there was evidence of mild degenerative joint 
disease, the Board emphasizes that a current x-ray obtained 
approximately three years later in 2000 shows no such 
pathology.  In fact, the right knee was described as 
"normal" on x-ray.   Thus, the Board is unable to find that 
there is current x-ray evidence of right knee arthritis 
manifested by limited or painful motion as well as 
instability of the right knee.  As such, the Board finds, 
therefore, that separate disability ratings are not warranted 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
VOPGCPREC 9-98.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for status post arthroscopic partial meniscectomy of 
the right knee.  The Board concludes that the veteran's right 
knee disability has been appropriately rated as 10 percent 
disabling.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to a rating evaluation in excess of 10 percent 
for status post arthroscopic partial meniscectomy of the 
right knee is denied. 



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


